DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention I) in the reply filed on 04/22/2022 is acknowledged.  The arguments filed have been considered but are not found persuasive.  Inventions I and II are patentably distinct products because each of the products of the inventions are independent chemical entities that require different literature searches.    Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules having different biological functions and properties.   Thus, Inventions I and II are patentably distinct products that require different literature searches.  Restriction for examination purposes is proper because all of the inventions listed as Inventions I-III are independent or distinct for the reasons of record and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Claims 9-14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-3, 5-7, 15-18, and 20-37 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

5.	Claims 1-3, 5, 6, 15, 17, and 20-37 are rejected under 35 U.S.C. 103 as being unpatentable over Accession BCK91338 (10-MAR-2016; IDS filed 10/30/2020) in view of Accession A0A069DJA1 (01-OCT-2014; PTO 892), Accession A0A090Y644 (26-NOV-2014; PTO 892), Accession A0A0B2FJW6 (04-MAR-2015; PTO 892), WO2016005522A1 (01/14/2016; IDS filed 10/30/2020), WO03106654 (12/24/2003; IDS filed 10/30/2020), Beauchemin et al.  (Canadian Journal of Animal Science, 2004, 84(1): 23-36; IDS filed 10/30/2020).

Accession BCK91338 teaches a polypeptide having beta-1,4-xylanase activity comprising an amino acid sequence that is 94.6% identical to positions 1-535 of SEQ ID NO: 4 of the instant application (see attached alignment) which is disclosed in WO2016005522 having the amino acid sequence of SEQ ID NO: 126 (01/14/2016; IDS filed 10/30/2020).  The teachings of the reference differ from the claims in that the reference does not teach the claimed hemicellulase preparation, animal feed, and an animal feed additive comprising any of protein (A), protein (B), protein (C), protein (D), and combinantions thereof.

	WO2016005522 teaches a polypeptide having beta-1,4-xylanase activity comprising an amino acid sequence (SEQ ID NO: 126, Accession BCK91338) that is 93.1% identical to SEQ ID NO: 4 of the instant application.  WO2016005522 teaches compositions such as animal feed or animal feed additives comprising the polypeptide of the invention; methods of improving the performance of an animal; methods of preparing an animal feed; methods for improving the nutritional value of an animal feed; polynucleotides encoding the polypeptides of the present invention; nucleic acid constructs; expression vectors; recombinant host cells comprising the polynucleotides; methods of producing the polypeptides and uses thereof.  See entire publication, abstract, and claims especially claims 1-22 and pages 6-12, 20, 84-85, and 130. 

	WO03106654 teaches polynucleotides encoding polypeptides having xylanase activity, increased activity, and stability at pH and temperature.  WO03106654 teaches protein preparations comprising the polypeptides of the invention, wherein the protein preparations comprises a liquid, a solid or a gel.  WO03106654 teaches adding a polypeptide including polypeptide with xylanase activity to animal feeds and animal feed additive in order to improve digestibility of animal feeds; the xylanase also being utilized for producing ethanol and producing sugar from a substrate including a hemicellulose; and the polypeptide exhibiting xylanase activity being able to be prepared with a normal molecular biological procedure.  WO03106654 teaches a method for utilizing xylanase as a nutritional supplement in the diets of animals, comprising preparation of a nutritional supplement containing a recombinant xylanase enzyme.  See entire publication and claims especially claims 60-72; SEQ ID Nos: 198, 242; Table 5; page 3, lines 24-30; page 61, line 26 to page 78, line 14; page 186, line 13 to page 187, line 19.

	Beauchemin et al. teach the use of exogenous cell wall degrading enzymes for improving feed utilization by ruminants; current information related to enzyme product formulation for ruminants, and addresses the conditions necessary to ensure effective and consistent in vivo results of providing feed enzymes to ruminants, where research has demonstrated that adding fibrolytic enzymes to dairy cow and feedlot cattle diets improves cell wall digestion and, consequently, weight gain or milk production are enhanced.  Beauchemin et al. teach polypeptides for use in ruminant feeds including cellulase, beta-glucanase, hemicellulase, and xylanase.  See entire publication especially abstract, Tables 1 and 2, and pages 25-32

Accession A0A069DJA1 teaches the Paenibacillus sp. TCA20 O-glycosyl hydrolase having an amino acid sequence that is 100% identical to SEQ ID NO: 32 (see attached aligment).

Accession A0A090Y644 teaches the Paenibacillus macerans beta-xylanase which is a hemicellulase of glucoside hydrolase family 10 having an amino acid sequence that is 73.1% identical to SEQ ID NO: 6 (see attached alignment).

Accession A0A0B2FJW6 teaches the Paenibacillus sp. IHB B 3415 endo-1,4-beta-xylanase which is a hemicellulase of glucoside hydrolase family 11 having an amino acid sequence that is 90.9% identical to SEQ ID NO: 9 (see attached alignment).

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the above reference teachings to arrive at the claimed invention by making a composition comprising a first protein and a second protein where said first protein and second protein is any of the enzymes taught by Accession BCK91338, Accession A0A069DJA1, Accession A0A090Y644, and Accession A0A0B2FJW6.  It would have been obvious to one of ordinary skill in the art to modify and/or combine the above reference teachings to arrive at the claimed invention by making a hemicellulase preparation comprising any of the enzymes taught by Accession BCK91338, Accession A0A069DJA1, Accession A0A090Y644, and Accession A0A0B2FJW6, and combinations thereof.  It would have been obvious to one of ordinary skill in the art to modify and/or combine the above reference teachings to arrive at the claimed invention by making an animal feed comprising any of the enzymes taught by Accession BCK91338, Accession A0A069DJA1, Accession A0A090Y644, and Accession A0A0B2FJW6, and combinations.  It would have been obvious to one of ordinary skill in the art to modify and/or combine the above reference teachings to arrive at the claimed invention by making an animal feed additive comprising any of the enzymes taught by Accession BCK91338, Accession A0A069DJA1, Accession A0A090Y644, and Accession A0A0B2FJW6, and combinations thereof using the methods taught by WO2016005522 and WO03106654.  One of ordinary skill in the art would have been motivated to do this in order to improve the nutritional value of the animal feed and improve digestibility of animal feeds as taught by WO2016005522 and WO03106654, where adding fibrolytic enzymes to dairy cow and feedlot cattle diets improves cell wall digestion and enhances weight gain or milk production as taught by Beauchemin et al.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making compositions, hemicellulase preparation,  animal feed, and animal feed additives comprising the polypeptides are known in the art as shown by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.




Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-3, 5-7, 15-18, and 20-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10851361 (12/01/2020; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a composition comprising a first protein and a second protein, said first and second proteins are each selected from the group consisting of protein (A), protein (B), protein (C), and protein (D);+ wherein protein (A) is selected from the group consisting of: (Al) a protein comprising the amino acid sequence of positions 1 to 535 of SEQ ID NO: 4, positions 1 to 536 of SEQ ID NO: 26, positions 1 to 536 of SEQ ID NO: 28, or positions 1 to 536 of SEQ ID NO: 30, wherein said protein has hemicellulase activity; (A2) a protein comprising the amino acid sequence of positions 1 to 535 of SEQ ID NO: 4, positions 1 to 536 of SEQ ID NO: 26, positions 1 to 536 of SEQ ID NO: 28, or positions 1 to 536 of SEQ ID NO: 30, but which includes substitution, deletion, insertion, and/or addition of 1 to 10 amino acid residues, wherein said protein has hemicellulase activity; and (A3) a protein comprising an amino acid sequence showing an identity of 90% or higher to the amino acid sequence of positions 1 to 535 of SEQ ID NO: 4, positions 1 to 536 of SEQ ID NO: 26, positions 1 to 536 of SEQ ID NO: 28, or positions 1 to 536 of SEQ ID NO: 30, wherein said protein has hemicellulase activity; wherein protein (B) is selected from the group consisting of: (B1) a protein comprising the amino acid sequence of positions 1 to 527 of SEQ ID NO: 12, positions 1 to 529 of SEQ ID NO: 32, or positions 1 to 390 of SEQ ID NO: 34, wherein said protein has hemicellulase activity~ (B2) a protein comprising the amino acid sequence of positions 1 to 527 of SEQ ID NO: 12, positions 1 to 529 of SEQ ID NO: 32, or positions 1 to 390 of SEQ ID NO: 34, but which includes substitution, deletion, insertion, and/or addition of 1 to 10 amino acid residues, wherein said protein has hemicellulase activity~ and (B3) a protein comprising an amino acid sequence showing an identity of 90% or higher to the amino acid sequence of positions 1 to 527 of SEQ ID NO: 12, positions 1 to 529 of SEQ ID NO: 32, or positions 1 to 390 of SEQ ID NO: 34, wherein said protein has hemicellulase activity; wherein the protein (C) is a hemicellulase of glucoside hydrolase family 10; and where in the protein (D) is a hemicellulose of glucoside hydrolase family 11.  Thus, the teachings anticipate the claimed invention.



Conclusion

8.	No claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652